                 Case 19-12303                    Doc 2          Filed 10/22/19      Entered 10/22/19 14:54:39                      Desc Main
                                                                    Document         Page 1 of 2
                                                                                                                                                       AMENDED
                                                            UNITED STATES BANKRUPTCY COURT
                                                                 WESTERN DISTRICT OF TENNESSEE

 In re:           Barbara J Rogers                                                                                 Case No.

 Debtors:                                                                                                          Chapter 13


                                                                       CHAPTER 13 PLAN


 ADDRESS:                (1)     180 Elwood Drive                                                   (2)
                                 Mc Kenzie, TN 38201

PLAN PAYMENT:
      Debtor(1) shall pay $ 151.00                                                          (     weekly,     every two weeks,   semi-monthly, or          monthly, by:
          PAYROLL DEDUCTION From:                                    MSHN Enterprises                                    OR ( ) DIRECT PAY
                                                                     8586 Cordes Circle
                                                                     Germantown, TN 38139

             Debtor(2) shall pay $                                                          (     weekly,     every two weeks,   semi-monthly, or          monthly, by:
                   PAYROLL DEDUCTION From:                                                                               OR (         ) DIRECT PAY

1. THIS PLAN [Rule 3015.1 Notice]:

               (A) CONTAINS A NON-STANDARD PROVISION. [See plan provision #19]                                                        YES                      NO
               (B) LIMITS THE AMOUNT OF A SECURED CLAIM BASED ON A VALUATION                                                          YES                      NO
                   OF THE COLLATERAL FOR THE CLAIM. [See plan provisions #7 and #8]
               (C) AVOIDS A SECURITY INTEREST OR LIEN. [See plan provision #12].                                                      YES                      NO

2. ADMINISTRATIVE EXPENSES: Pay filing fee and Debtor(s)’ attorney fee pursuant to Confirmation Order.

3. AUTO INSURANCE:                       Included in Plan; OR         Not included in Plan; Debtor(s) to provide proof of insurance at §341meeting.

 4. DOMESTIC SUPPORT:                                                                                                                 Monthly Plan Payment:

                                               Paid by:   Debtor(s) directly        Wage Assignment, OR               Trustee to:
 None                                          ongoing payment begins                                                                 $
                                               Approximate arrearage:

5. PRIORITY CLAIMS:

 -NONE-                                                                Amount                                                           $

6. HOME MORTGAGE CLAIMS:                                 Paid directly by Debtor(s); OR         Paid by Trustee to:

 None                                      ongoing payment begins                                                                     $
                                           Approximate arrearage:                                     Interest                        $

7. SECURED CLAIMS:

 [Retain lien 11 U.S.C. §1325 (a)(5)]                                Value of Collateral:                   Rate of Interest          Monthly Plan Payment:
 OneMain                                                             12,632.00                              6.00                      $259.00
 Adequate Protection $65.00 monthly
 Preferred Credit                                                    2,572.00                               6.00                      $53.00
 Adequate Protection $13.00 monthly

8. SECURED AUTOMOBILE CLAIMS FOR DEBT INCURRED WITHIN 910 DAYS OF FILING, AND OTHER
   SECURED CLAIMS FOR DEBT INCURRED WITHIN ONE YEAR OF FILING:

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                 Case 19-12303                    Doc 2          Filed 10/22/19      Entered 10/22/19 14:54:39            Desc Main
                                                                    Document         Page 2 of 2
 [Retain lien 11 U.S.C. §1325 (a)]                                   Value of Collateral:           Rate of Interest      Monthly Plan Payment:
 -NONE-                                                                                                                   $

9. SECURED CLAIMS FOR WHICH COLLATERAL WILL BE SURRENDERED; STAY IS TERMINATED UPON
   CONFIRMATION FOR FOR THE LIMITED PURPOSE OF GAINING POSSESSION AND COMMERCIALLY
   REASONABLE DISPOSAL OF COLLATERAL:

 Ditech                                                                  Collateral: 205 Hurt St Trezevant, TN 38258 Carroll County

10. SPECIAL CLASS UNSECURED CLAIMS:

                                                                     Amount:                        Rate of Interest      Monthly Plan Payment:
 -NONE-                                                                                                                   $

11. STUDENT LOAN CLAIMS AND OTHER LONG TERM CLAIMS:

 None                                                                                  Not provided for   OR           General unsecured creditor

12. THE JUDICIAL LIENS OR NON-POSSESSORY, NON-PURCHASE MONEY SECURITY INTEREST(S) HELD BY
    THE FOLLOWING CREDITORS ARE AVOIDED TO THE EXTENT ALLOWABLE PURSUANT TO 11 U.S.C.§522(f):

 -NONE-

13. ABSENT A SPECIFIC COURT ORDER OTHERWISE, ALL TIMELY FILED CLAIMS, OTHER THAN THOSE
   SPECIFICALLY PROVIDED FOR ABOVE, SHALL BE PAID AS GENERAL UNSECURED CLAIMS.


14. ESTIMATED TOTAL GENERAL UNSECURED CLAIMS: $14,959.00


15. THE PERCENTAGE TO BE PAID WITH RESPECT TO NON-PRIORITY, GENERAL UNSECURED CLAIMS IS:

                             %, OR,
                     THE TRUSTEE SHALL DETERMINE THE PERCENTAGE TO BE PAID AFTER THE PASSING OF THE
                     FINAL BAR DATE.

16. THIS PLAN ASSUMES OR REJECTS EXECUTORY CONTRACTS:


 None                                                                                                           Assumes OR                    Rejects.

17. COMPLETION: Plan shall be completed upon payment of the above, approximately 60 months.

18. FAILURE TO TIMELY FILE A WRITTEN OBJECTION TO CONFIRMATION SHALL BE DEEMED ACCEPTANCE
   OF PLAN.

19. NON-STANDARD PROVISION(S):


      ANY NON-STANDARD PROVISION STATED ELSEWHERE IS VOID.

20. CERTIFICATION: THIS PLAN CONTAINS NO NON-STANDARD PROVISIONS EXCEPT THOSE STATED IN
   PROVISION 19.


 /s/ Robert B. Vandiver, Jr.                                                                      Date October 21, 2019                             .
 Robert B. Vandiver, Jr.
 Debtor(s)’ Attorney Signature or Pro Se Debtor(s)’ Signature(s)




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
